DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 10-12 is/are objected to because of the following informalities: the claim recites “of alignment”. Applicant should amend to read “of the determined alignment” to match the language recited in claim 1 line 10 and avoid confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, and 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 



Regarding claim 7 recites the limitation "the visual indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it will be regarded as “a visual indicator”.

Regarding claim 8, line 2 recites “the vein”. It is unclear if this is the detected vein of claim 7 or the vein of claim 1. For examination purposes, it shall be considered as the detected vein.

Regarding claim 9 recites the limitation "the visual indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it will be regarded as “a visual indicator”.

Regarding claim 10, line 2 recites “a health parameter monitoring system”. It is unclear if this is the same health monitoring system referred to in claim 1 or a new one. For examination purposes, it will be considered as the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US20170065184) (hereinafter “Barak”) in view of Zhu et al., (US20170230084) (hereinafter “Zhu”).
	
Regarding claim 1, Barak teaches a method for operating a health parameter monitoring system ([0079] “a blood pressure calculation apparatus configured to calculate blood pressure of a patient based on sensing an artery pressure wave of the patient,”; the apparatus would be able to operate a health parameter monitoring system), the method comprising: transmitting radio waves below the skin surface of a person ([0079] “radar means for generating at least one radio frequency; at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”); the received radio waves including a reflected portion of the transmitted radio waves ([0079] “radar means for generating at least one radio frequency; at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue”).
However Barak fails to explicitly disclose receiving radio waves on a two-dimensional array of receive antennas of an antenna array, determining an alignment of the antenna array relative to a vein in the person in response to the received radio waves; and outputting a signal that is indicative of the determined alignment of the antenna array relative to the vein.
In the same radio transmission field of endeavor, Zhu teaches receiving radio waves on a two-dimensional array of receive antennas of an antenna array ([0035] “The reader device 125 is also configured to receive wireless transmissions 145 from the implanted device 120.” fig. 1c; [0045] “FIG. 1C shows the arrangement of antenna coils (e.g., 141 a-h) of the array of antenna coils 140 of the reader device.”; fig. 1a and fig. 1c show the array in a two dimensional configuration) determining an alignment of the antenna array relative to a vein in the person in response to the received radio waves ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111”; Since the vein must be between the reader and the implanted device, the antenna array must be aligned relative to a vein.); and outputting a signal that is indicative of the determined alignment of the antenna array relative to the vein ([0044] “a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; the instruction indication would be an outputted signal).
It would have been obvious to one of ordinary skill in the art at the time to combine the apparatus of Barak with the antenna array and display of Zhu, as the array would improve detection of a pulse rate, a blood flow rate, an optical or other property of blood or other tissue due to a reduction of distance between the sensors and targets of interest (See Zhu [0029]).
 
Regarding claim 2, Barak as modified by Zhu teaches the method of claim 1, but Barak fails to explicitly disclose wherein the signal comprises a visual indicator of alignment.
In the same radio transmission field of endeavor, Zhu teaches the signal comprises a visual indicator of alignment ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; the instructions would be an indicator if the antennas are aligned).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with instructions of Zhu, as this would allow users to easily align sensors and save time, which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).

	Regarding claim 3, Barak as modified by Zhu teaches the method of claim 1, wherein Barak further teaches a display ([0086] “Heart-rate Estimator 1011 measures this frequency and forwards it for display 1013 via signal 1012”) of a health parameter monitoring system ([0001] “The invention relates to blood pressure measurement.”).
	However Barak does not teach displaying a visual indicator of alignment in response to the signal.
	In the same radio transmission field of endeavor, Zhu teaches displaying a visual indicator of alignment in response to the signal ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; the instructions would be an indicator if the antennas are aligned).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with instructions of Zhu, as this would allow users to easily align sensors and save time, which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).

	Regarding claim 5, Barak as modified by Zhu teaches the method of claim 2, wherein Barak further teaches a display ([0086] “Heart-rate Estimator 1011 measures this frequency and forwards it for display 1013 via signal 1012”) of a health parameter monitoring system ([0001] “The invention relates to blood pressure measurement.”).
	However Barak fails to explicitly disclose the visual indicator of alignment includes an alignment feature.
	In the same radio transmission field of endeavor, Zhu teaches the visual indicator of alignment includes an alignment feature ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; the instructions would be a feature to know if the antennas are aligned).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with instructions of Zhu, as this would allow users to easily align sensors and save time, which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).

Regarding claim 13, Barak as modified by Zhu teaches the method of claim 1, wherein Barak teaches a smartwatch (figs. 1003, 1004; [0093] “FIG. 1004 is a detailed block diagram of the sensor 1014 to be embedded in the watch,”)
	In the same radio transmission field of endeavor Zhu teaches a visual indicator of alignment of the antenna array ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125..”; instructions are visual indications) relative to the vein ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111.”; since the subsurface vasculature must be between the reader and implanted device, the alignment of the devices would always be relative to a vein) on a display in response to the output signal ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu as of claim 1 with the display of Zhu, as both inventions relate to devices that transmit radio frequencies for health monitoring and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to carry out such a combination, and the results of Barak using a display with a vein/artery are reasonably predictable.

	Regarding claim 15, Barak as modified by Zhu teaches the method of claim 1, but fails to explicitly disclose generating a visual indicator of alignment of the antenna array relative to the vein in response to the output signal when it is determined that the antenna array is aligned with the vein.
	In the same radio transmission field of endeavor, Zhu teaches generating a visual indicator of alignment of the antenna array ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; instructions are a visual indication) relative to the vein in response to the output signal ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111. The portion of subsurface vasculature 115 could be part of a capillary bed within the skin”; since the subsurface vasculature must be between the reader and implant, the alignment will always be relative to a vein) when it is determined that the antenna array is aligned with the vein([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; instructions would note when the array is aligned).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with instructions of Zhu, as this would allow users to easily align sensors and save time ,which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).

	Regarding claim 16, Barak as modified by Zhu teaches the method of claim 1, but fails to explicitly disclose wherein the antenna array is aligned with the vein when an equal number of receive antennas are on either side of the vein.
	However in the same radio transmission field of endeavor, Zhu teaches the antenna array is aligned with the vein when an equal number of receive antennas are on either side of the vein (fig. 1c, the array is symmetrical, therefore there would be an equal number of antennas on either side if the device was aligned with reader device at 120a).
	It would have been obvious to one of ordinary skill in the art at the time to substitute the antennas of Barak as modified by Zhu of claim 1 with the symmetrical antenna array of Zhu, as both inventions relate to devices that transmit radio frequencies and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to carry out such as substitution, and the results of Barak using a symmetrical array are reasonably predictable. 

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Zhu in further view of Francis, (US20100114023A1), (hereinafter “Francis”).

	Regarding claim 4 Barak in view of Zhu teaches the method of claim 3, wherein Barak fails to explicitly disclose the visual indicator of alignment includes an alignment feature and a graphical representation of a detected vein.
	In the same radio transmission field of endeavor, Zhu teaches a visual indicator of alignment includes an alignment feature ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; the instructions would be a feature to know if the antennas are aligned).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with instructions of Zhu, as the array would improve detection of a pulse rate, a blood flow rate, an optical or other property of blood or other tissue due to a reduction of distance between the sensors and targets of interest (See Zhu [0029]).
	However Barak modified by Zhu fails to explicitly disclose a graphical representation of a detected vein.
	In the same radio transmission field of endeavor, Francis teaches a graphical representation of a detected vein ([0027] “The monitoring assembly (e.g., display, etc.) can be designed to enable the viewing of peripheral veins under the skin.” an imaged object is a detected object).
	It would have been obvious to one of ordinary skill in the art at the time to substitute the displays of Barak as modified by Zhu of claim 3 with the display of the imaged vein as seen in Francis, as both inventions relate to devices that transmit radio frequencies and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to carry out such as substitution, and the results of Barak using a displayed vein are reasonably predictable. 
	
Regarding claim 9 Barak in view of Zhu teaches the method of claim 1, wherein Barak fails to explicitly disclose the visual indicator of alignment includes an alignment feature and a graphical representation of a detected vein.
	In the same radio transmission field of endeavor, Zhu teaches a visual indicator of alignment includes an alignment feature ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; the instructions would be a feature to know if the antennas are aligned).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with instructions of Zhu, as the array would improve detection of a pulse rate, a blood flow rate, an optical or other property of blood or other tissue due to a reduction of distance between the sensors and targets of interest (See Zhu [0029]).
	However Barak modified by Zhu fails to explicitly disclose a graphical representation of a detected vein.
	In the same radio transmission field of endeavor, Francis teaches a graphical representation of a detected vein ([0027] “The monitoring assembly (e.g., display, etc.) can be designed to enable the viewing of peripheral veins under the skin.” an imaged object is a detected object).
	It would have been obvious to one of ordinary skill in the art at the time to substitute the displays of Barak as modified by Zhu of claim 1 with the display of the imaged vein as seen in Francis, as both inventions relate to devices that transmit radio frequencies and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to carry out such as substitution, and the results of Barak using a displayed vein are reasonably predictable. 

Claim(s) 6, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Zhu in further view of Francis and Flitsch (US20200146624A1), (hereinafter “Flitsch”).

Regarding claim 6 Barak as modified by Zhu teaches the method of claim 1, but Barak as modified by Zhu fails explicitly disclose wherein the visual indicator of alignment includes an alignment feature that is stationary on a display and a graphical representation of a detected vein that moves in response to movement of the antenna array relative to the detected vein.
In the same wearable device field of endeavor, Flitsch teaches wherein the visual indicator of alignment includes an alignment feature that is stationary on a display (fig. 3b-d; [0049] “As an example, an icon 323 may indicate to the user that they should turn the device to the right or clock-wise. Another icon 324, may pictorially show the alignment of the device relative to the optimal orientation.”; the icon is the visual indicator of alignment, and its position is stationary on the display).
It would have been obvious to one of ordinary skill in the art at the time to have modified the device of Barak as modified by Zhu with the alignment icon of Flitsch of which provides indication of alignment, as this would optimize the orientation of the communication device for better communication (See Flitsch [0050]).
However the combination of Barak as modified by Zhu and Flitsch do not explicitly disclose a graphical representation of a detected vein that moves in response to movement of the antenna array relative to the detected vein.
In the same vein monitoring field of endeavor, Francis teaches a graphical representation of a detected vein([0027] “The monitoring assembly (e.g., display, etc.) can be designed to enable the viewing of peripheral veins under the skin.” an imaged object is a detected object) that moves in response to movement of the antenna array relative to the detected vein ([0071] “. Once the one or more displays are powered, the user can adjust the position of the monitor device relative to the base portion so as to locate a desired body passageway such as a blood vessel in the body portion. Once the desired body passageway is located, the user can adjust the image on the one or more displays to enhance the displayed image, assuming that such features exist on the monitor assembly.”).
	It would have been obvious to one of ordinary skill in the art at the time to substitute the displays of Barak as modified by Zhu of claim 3 with the display of the imaged vein as seen in Francis, as both inventions relate to devices that transmit radio frequencies to view veins and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to carry out such as substitution, and the results of Barak using a displayed vein are reasonably predictable.
	
Regarding claim 7 Barak as modified by Zhu teaches the method of claim 1, but Barak as modified by Zhu fails explicitly disclose wherein the visual indicator of alignment includes an alignment channel that is stationary on a display and a graphical representation of a detected vein that moves in response to movement of the antenna array relative to the detected vein.
In the same wearable device field of endeavor, Flitsch teaches wherein the visual indicator of alignment includes an alignment channel that is stationary on a display (fig. 3b-d; [0049] “As an example, an icon 323 may indicate to the user that they should turn the device to the right or clock-wise. Another icon 324, may pictorially show the alignment of the device relative to the optimal orientation.”; the alignment is channeled through the icon, and its position is stationary on the display).
It would have been obvious to one of ordinary skill in the art at the time to have modified the device of Barak as modified by Zhu with the alignment icon of Flitsch of which provides indication of alignment, as this would optimize the orientation of the communication device for better communication (See Flitsch [0050]).
However the combination of Barak as modified by Zhu and Flitsch do not explicitly disclose a graphical representation of a detected vein that moves in response to movement of the antenna array relative to the detected vein.
In the same vein monitoring field of endeavor, Francis teaches a graphical representation of a detected vein([0027] “The monitoring assembly (e.g., display, etc.) can be designed to enable the viewing of peripheral veins under the skin.” an imaged object is a detected object) that moves in response to movement of the antenna array relative to the detected vein ([0071] “. Once the one or more displays are powered, the user can adjust the position of the monitor device relative to the base portion so as to locate a desired body passageway such as a blood vessel in the body portion. Once the desired body passageway is located, the user can adjust the image on the one or more displays to enhance the displayed image, assuming that such features exist on the monitor assembly.”).
	It would have been obvious to one of ordinary skill in the art at the time to substitute the displays of Barak as modified by Zhu of claim 3 with the display of the imaged vein as seen in Francis, as both inventions relate to devices that transmit radio frequencies to view veins and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to carry out such as substitution, and the results of Barak using a displayed vein are reasonably predictable.

	Regarding claim 14, Barak as modified by Zhu teaches the method of claim 1, wherein Barak teaches a display of a smartphone ([0075] “To provide for interaction with a user, the subject matter described herein may be implemented on a computing device which includes a display device (e.g., a LCD (liquid crystal display) monitor and the like) for displaying information to the user … this program can be stored, executed and operated by the dispensing unit, remote control, PC, laptop, smart phone”) but fails to explicitly disclose displaying an alignment channel and a graphical representation of a vein as a visual indicator of alignment of the antenna array relative to the vein in response to the output signal.
	In the same radio transmission field of endeavor, Zhu teaches a visual indicator of alignment ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”; instructions would be indicators of alignment)of the antenna array relative to the vein in response to the output signal ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111.”; since the subsurface vasculature must be between the reader and device, any alignment would be relative to a vein)
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with the indicators of Zhu, as this would lead to an improved detection of a pulse rate, a blood flow rate, an optical or other property of blood or other tissue due to a reduction of distance between the sensors and targets of interest (See Zhu [0029]).
	However Barak as modified by Zhu does not teach an alignment channel and a graphical representation of a vein.
In the same wearable health device field of endeavor, Flitsch teaches an alignment channel (fig. 3b-d; [0049] “As an example, an icon 323 may indicate to the user that they should turn the device to the right or clock-wise. Another icon 324, may pictorially show the alignment of the device relative to the optimal orientation.”; the alignment is channeled through the icon, as it informs when alignment is complete).
It would have been obvious to one of ordinary skill in the art at the time to have modified the device of Barak as modified by Zhu with the alignment icon of Flitsch of which provides indication of alignment, as this would optimize the orientation of the communication device for better communication (See Flitsch [0050]).
	However the combination of Barak, Zhu, and Flitsch fails to explicitly disclose a graphical representation of a vein.
	In the same vein monitoring field of endeavor, Francis teaches a graphical representation of a detected vein([0027] “The monitoring assembly (e.g., display, etc.) can be designed to enable the viewing of peripheral veins under the skin.” an imaged object is a detected object.
	It would have been obvious to one of ordinary skill in the art at the time to substitute the displays of Barak as modified by Zhu and Flitsch with the graphical representation as seen in Francis, as both inventions relate to devices that transmit radio frequencies to view veins and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to carry out such as substitution, and the results of Barak using a displayed vein are reasonably predictable.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Zhu, Francis, and Flitsch, and in further view Jago (US20150250453), (hereinafter “Jago”).

Regarding claim 8, Barak as modified by Zhu, Francis, and Flitsch teaches the method of claim 7, but fails to explicitly disclose wherein the alignment channel and the graphical representation of the vein are oriented parallel to the vein.
In the same vessel imaging field of endeavor, Jago teaches the alignment channel (fig. 2 [0015] “The Doppler flow direction cursor 66, used for angle correction, is aligned with the longitudinal orientation of the blood vessel 64”) and the graphical representation of the vein (fig. 2 has a graphical representation of blood vessel 64)are oriented parallel to the vein ([0015] “The Doppler flow direction cursor 66, used for angle correction, is aligned with the longitudinal orientation of the blood vessel 64”).
	It would have been obvious to one of ordinary skill in the art at the time to modify the method of Barak as modified by Zhu, Francis, and Flitsch of claim 7 with the orientation of the alignment channel and graphical representation of the vein of Jago, as this would give more precise and consistent results (see Jago [0002]).

Claim 10-12, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Zhu in further view of Albrecht (US20100114143), (hereinafter “Albrecht”).

	Regarding claim 10, Barak as modified by Zhu teaches the method of claim 1, but fails to disclose further comprising emitting light from a light source of a health parameter monitoring system in response to the output signal, wherein the light is indicative of alignment of the antenna array relative to the vein.
	However in the same health monitoring field of endeavor, Albrecht teaches emitting light from a light source ([0050] “The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED, an audible noise, and/or a vibration.”) of a health parameter monitoring system ([0025] “The present invention provides wearable elements which allow for a more comfortable and efficient way of carrying external devices related to powering and monitoring an implantable distension device.”) in response to the output signal, wherein the light is indicative of alignment of the antenna array relative to the vein ([0050] “In addition, the belt 400 can include an alignment mechanism, as described above, which monitors the alignment between the antenna 412 and the implantable communicating member. The alignment mechanism can indicate, for example, whether alignment between the antenna 412 and the communicating member should be readjusted and/or realigned for better communication. The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu of claim 1 with the alignment mechanism of Albrecht, as this would reduce the risk of missing a problem with an adjustment that could damage the overall patient health (see Albrecht [0006]).

	Regarding claim 11, Barak as modified by Zhu teaches the method of claim 1, but fails to explicitly disclose generating an audio signal that is indicative of alignment of the antenna array relative to the vein in response to the output signal.
In the same health monitoring field of endeavor, Albrecht teaches generating an audio signal that is indicative of alignment of the antenna array relative to the vein in response to the output signal. ([0050] “In addition, the belt 400 can include an alignment mechanism, as described above, which monitors the alignment between the antenna 412 and the implantable communicating member. The alignment mechanism can indicate, for example, whether alignment between the antenna 412 and the communicating member should be readjusted and/or realigned for better communication. The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED, an audible noise, and/or a vibration.”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu of claim 1 with the alignment mechanism of Albrecht, as this would reduce the risk of missing a problem with an adjustment that could damage the overall patient health (see Albrecht [0006]).

Regarding claim 12, Barak as modified by Zhu teaches the method of claim 1, but fails to explicitly disclose generating an audio signal that is indicative of alignment of the antenna array relative to the vein in response to the output signal.
In the same health monitoring field of endeavor, Albrecht teaches generating a tactile signal that is indicative of alignment of the antenna array relative to the vein in response to the output signal. ([0050] “In addition, the belt 400 can include an alignment mechanism, as described above, which monitors the alignment between the antenna 412 and the implantable communicating member. The alignment mechanism can indicate, for example, whether alignment between the antenna 412 and the communicating member should be readjusted and/or realigned for better communication. The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED, an audible noise, and/or a vibration.”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu of claim 1 with the alignment mechanism of Albrecht, as this would reduce the risk of missing a problem with an adjustment that could damage the overall patient health (see Albrecht [0006]).
	
	Regarding claim 17, Barak as modified by Zhu teaches the method of claim 1, but fails to explicitly disclose further comprising generating an audible indicator of alignment in response to the output signal when it is determined that the antenna array is aligned with the vein.
	In the same radio transmission field of endeavor, Zhu teaches an indicator of alignment in response to the output signal when it is determined that the antenna array is aligned ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”) with the vein ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111”; since subsurface vasculature must be between the reader and implanted device, any alignment would be relative to a vein).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with instructions of Zhu, as this would allow users to easily align sensors and save time, which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).
	However Barak as modified by Zhu fails to explicitly disclose an audible indicator of alignment.
	In the same health monitoring field of endeavor, Albrecht teaches generating an audible indicator of alignment ([0050] “The alignment mechanism can indicate, for example, whether alignment between the antenna 412 and the communicating member should be readjusted and/or realigned for better communication. The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED, an audible noise, and/or a vibration.”).
	 It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu of claim 1 with the alignment mechanism of Albrecht, as this would reduce the risk of missing a problem with an adjustment that could damage the overall patient health (see Albrecht [0006]).

Regarding claim 18, Barak as modified by Zhu teaches the method of claim 1, but fails to explicitly disclose further comprising generating a tactile indicator of alignment in response to the output signal when it is determined that the antenna array is aligned with the vein.
	In the same radio transmission field of endeavor, Zhu teaches an indicator of alignment in response to the output signal when it is determined that the antenna array is aligned ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125.”) with the vein ([0032] “An implanted device 120 is implanted beneath the skin surface 111 (e.g., at a depth beneath the skin surface 111 between approximately 1 millimeter and approximately 5 millimeters) such that the portion of subsurface vasculature 115 is positioned between the microelectronic device 120 and the skin surface 111. The portion of subsurface vasculature 115 could be an artery, a vein, a capillary, or some other portion of vasculature beneath the skin surface 111”; since subsurface vasculature must be between the reader and implanted device, any alignment would be relative to a vein).
It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with instructions of Zhu, as this would allow users to easily align sensors and save time, which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).
However Barak as modified by Zhu fails to explicitly disclose a tactile indicator of alignment.
	In the same health monitoring field of endeavor, Albrecht teaches generating a tactile indicator of alignment ([0050] “The alignment mechanism can indicate, for example, whether alignment between the antenna 412 and the communicating member should be readjusted and/or realigned for better communication. The indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as an LED, an audible noise, and/or a vibration.”).
	 It would have been obvious to one of ordinary skill in the art at the time to combine the method of Barak as modified by Zhu of claim 1 with the alignment mechanism of Albrecht, as this would reduce the risk of missing a problem with an adjustment that could damage the overall patient health (see Albrecht [0006]).

	Claim(s) 19 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Zhu in further view of Leabman (US9825674) (hereinafter “Leabman”).

	Regarding claim 19, Barak in view of Zhu teaches the method of claim 1 but fails to explicitly disclose wherein the transmitting and receiving are implemented by a integrated circuit device that is integrated into a removable smartphone case and wherein the determining and outputting are implemented by a processor of a smartphone that is connected to the removable smartphone case.
	In the same radio transmission field of endeavor, Leabman teaches wherein the transmitting and receiving are implemented by an integrated circuit device that is integrated into a removable smartphone case (fig. 22 [521] “the electronic device 2252 may include receiver 2220, which may be embedded around the internal edge of the case 2254 (e.g., smartphone case) of the electronic device 2252.”; [0528] “Lastly, communications component, may be included in receiver 3220 to communicate with transmitter or to other electronic equipment.”; The transmitting and receiving are implemented by the case, as it implements the usage of the transmitter by communicating with the transmitter using the receiver) and wherein the determining and outputting ([0510] “In addition, receiver 2020A can use built-in communications component 2030A of device 2000A (for example, Bluetooth) for communicating to a given transmitter based on requirements provided by processor such as battery level, user predefined charging profile or others.”; the processor of the phone determine parameters such as battery level and outputs that information to the transmitter) are implemented by a processor of a smartphone that is connected to the removable smartphone case ([0510] “FIG. 20A illustrates an implementation scheme where a device 2000A that may represent a typical phone, computer or other electronic device may include an embedded receiver 2020A. Device 2000A may also include a power source, a communications component 2030A, and a processor… In addition, receiver 2020A can use built-in communications component 2030A of device 2000A (for example, Bluetooth) for communicating to a given transmitter; [0516] “hardware in the form of case including a receiver 2102A that may connect through flex cables or USB to a smartphone and/or any other electronic device.”; the determining and outputting would be implemented by the with the receiver of the processor of the smart phone, which is connected to the case).
	It would have been obvious to one of ordinary skill in the art at the time to substitute the method of Barak as modified by Zhu with the smartphone case of Leabman, as this the cases may be produced at a low cost and can be integrated into various devices (see Leabman [0514]).
	
	Regarding claim 20, Barak as modified by Zhu and Leabman teaches the method of claim 19, wherein Barak further teaches a display on a smartphone ([0075] “To provide for interaction with a user, the subject matter described herein may be implemented on a computing device which includes a display device (e.g., a LCD (liquid crystal display) monitor and the like) for displaying information to the user … this program can be stored, executed and operated by the dispensing unit, remote control, PC, laptop, smart phone”).
	However Barak as modified by Zhu and Leabman fails to explicitly disclose a visual indicator of alignment in response to the output signal.
	In the same radio transmission field of endeavor, Zhu teaches a visual indicator of alignment in response to the output signal ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125”; instructions indicating alignment is a visual indication, which are responsive to the signal from the reader).
	It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with the instructions of Zhu, as this would allow users to easily align sensors and save time, which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).

	Regarding claim 21 Barak as modified by Zhu teaches the method of claim 1, but fails to explicitly disclose, wherein the transmitting, the receiving, the determining, and the outputting are implemented by circuits integrated into a removable smartphone case.
	However in the same radio transmission field of endeavor, Leabman teaches wherein the transmitting, the receiving, the determining, and the outputting are implemented by circuits integrated into a removable smartphone case ([0521] “where receiver 2220 may be used for receiving wireless power transmission in an electronic device 2252 (e.g., smartphone). In some implementations, the electronic device 2252 may include receiver 2220, which may be embedded around the internal edge of the case 2254 (e.g., smartphone case) of the electronic device 2252.”; [0528] “Lastly, communications component, may be included in receiver 3220 to communicate with transmitter or to other electronic equipment. Transmitter may refer to a device, … which pass through one or more RF antenna such that focused RF signals are directed to a target.”; [0510] “([0510] “FIG. 20A illustrates an implementation scheme where a device 2000A that may represent a typical phone, computer or other electronic device may include an embedded receiver 2020A. Device 2000A may also include a power source, a communications component 2030A, and a processor… In addition, receiver 2020A can use built-in communications component 2030A of device 2000A (for example, Bluetooth) for communicating to a given transmitter; the determining and outputting would be implemented by the with the receiver of the processor of the smart phone, which would be connected to the case” the case includes the receive which communicates with the transmitter, thereby implementing it. In addition).
	It would have been obvious to one of ordinary skill in the art at the time to substitute the method of Barak as modified by Zhu with the smartphone case of Leabman, as this the cases may be produced at a low cost and can be integrated into various devices (see Leabman [0514]).

	Regarding claim 22, Barak as modified by Zhu and Leabman teaches the method of claim 21, but fails to explicitly disclose a visual indicator of alignment on the removeable smartphone case in response to the output signal.
	In the same radio transmission field of endeavor, Zhu teaches a visual indicator of alignment in response to the output signal ([0044] “Additionally or alternatively, a user could adjust the location of the reader device 125 on the skin to align a particular antenna coil with the implanted device 120, e.g., responsive to an instructing indication provided by a display or other elements of the reader device 125”; instructions indicating alignment is a visual indication, which are responsive to the signal from the reader).
	It would have been obvious to one of ordinary skill in the art at the time to modify the health monitoring system of Barak as modified by Zhu of claim 1 with the instructions of Zhu, as this would allow users to easily align sensors and save time, which allows for reduction in the exposure of the skin to radio frequency energy (see Zhu [0023]).
	However Barak combined with Zhu fails to explicitly disclose the removeable smartphone case.
	In the same radio transmission field of endeavor, Leabman teaches a removable smartphone case ([0514] “Hardware can take appropriate forms such as cases that may be placed on phones, computers, remote controllers and others, which may connect thorough suitable interfaces such as Universal Serial Bus (USB). In other embodiments, hardware may be printed on flexible films, which may then be pasted or otherwise attached to electronic equipment.”; the flexible film would allow the case to be removeable).
It would have been obvious to one of ordinary skill in the art at the time to substitute the method of Barak as modified by Zhu with the smartphone case of Leabman, as this the cases may be produced at a low cost and can be integrated into various devices (see Leabman [0514]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9-13 , 15, 17, 18, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11206993 (hereinafter “11206993”). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply broader than the Patent claims, and therefore any method meeting the limitations of the Patent would necessarily meet the limitations of the instant claims.

Regarding claim 1, 11206993 claims a method for operating a health parameter monitoring system (claim 1 “A device for monitoring a health parameter of a person”; teaches a device capable of performing the method), the method comprising: transmitting radio waves below the skin surface of a person (claim 1 “an antenna array including at least one transmit antenna connected to the semiconductor substrate and configured to transmit radio waves below the skin surface of a person”); receiving radio waves on a two-dimensional array of receive antennas of an antenna array (claim 1 “a two-dimensional array of receive antennas”), the received radio waves including a reflected portion of the transmitted radio waves (claim 1 “the received radio waves including a reflected portion of the transmitted radio waves”); determining an alignment of the antenna array relative to a vein in the person in response to the received radio waves (claim 1 “means for determining an alignment of the antenna array relative to a blood vessel in the person in response to the generated signals”); and outputting a signal that is indicative of the determined alignment of the antenna array relative to the vein (claim 1 “means for outputting a signal that is indicative of the determined alignment of the antenna array relative to the blood vessel.”).
	

Regarding claim 2, 11206993 claims the method of claim 1 wherein the signal comprises a visual indicator of alignment. (claim 2 “The method of claim 1 wherein the means for outputting a signal that is indicative of the determined alignment comprises a visual indication device configured to output a visual indicator of alignment of the antenna array relative to a blood vessel in the person.” ).

	Regarding claim 3, 11206993 claims the method of claim 1, further comprising displaying a visual indicator of alignment on a display of a health parameter monitoring system in response to the signal (claim 4 “The device of claim 2, wherein the visual indication device comprises a display device upon which the visual indicator is displayed.”).

	Regarding claim 4, 11206993 claims the method of claim 3 wherein the visual indicator of alignment includes an alignment feature and a graphical representation of a detected vein (claim 5 “The device of claim 2, wherein the visual indicator is a graphical representation of a blood vessel relative to a displayed alignment feature.”).
	
	Regarding claim 5, 11206993 claims the method of claim 2, wherein the visual indicator of alignment includes an alignment feature on a display of a health parameter monitoring system (claim 5 “The device of claim 2, wherein the visual indicator is a graphical representation of a blood vessel relative to a displayed alignment feature.”).

	Regarding claim 9, 11206993 claims the method of claim 1, wherein the visual indicator of alignment includes an alignment feature and a graphical representation of a detected vein (claim 5 “The device of claim 2, wherein the visual indicator is a graphical representation of a blood vessel relative to a displayed alignment feature.”).

	Regarding claim 10, 11206993 claims the method of claim 1 further comprising emitting light from a light source of a health parameter monitoring system in response to the output signal, wherein the light is indicative of alignment of the antenna array relative to the vein (claim 3 “The device of claim 2, wherein the visual indication device comprises a light emitting diode.”).

	Regarding claim 11, 11206993 claims the method of claim 1, further comprising generating an audio signal that is indicative of alignment of the antenna array relative to the vein in response to the output signal (claim 6 “The device of claim 1, wherein the means for outputting a signal that is indicative of the determined alignment comprises a speaker configured to output an audible indicator of alignment.”).

	Regarding claim 12, 11206993 claims the method of claim 1 further comprising generating a tactile signal that is indicative of alignment of the antenna array relative to the vein in response to the output signal (claim 7 “The device of claim 1, wherein the means for outputting a signal that is indicative of the determined alignment comprises a tactile indicator device configured to generate a tactile indicator of alignment.”).

Regarding claim 13, 11206993 claims the method of claim 1, further comprising displaying a visual indicator of alignment of the antenna array relative to the vein on a display of a smartwatch in response to the output signal (claim 13 “The device of claim 12, wherein the device is a smartwatch.”).

Regarding claim 15, 11206993 claims the method of claim 1, further comprising generating a visual indicator of alignment of the antenna array relative to the vein in response to the output signal when it is determined that the antenna array is aligned with the vein (claim 5 “The device of claim 2, wherein the visual indicator is a graphical representation of a blood vessel relative to a displayed alignment feature.”)

Regarding claim 17, 11206993 claims the method of claim 1, further comprising generating an audible indicator of alignment in response to the output signal when it is determined that the antenna array is aligned with the vein (claim 6 “The device of claim 1, wherein the means for outputting a signal that is indicative of the determined alignment comprises a speaker configured to output an audible indicator of alignment.”).

Regarding claim 18, 11206993 claims the method of claim 1, further comprising generating a tactile indicator of alignment in response to the output signal when it is determined that the antenna array is aligned with the vein (claim 7 “The device of claim 1, wherein the means for outputting a signal that is indicative of the determined alignment comprises a tactile indicator device configured to generate a tactile indicator of alignment.”).

Regarding claim 21, 11206993 claims the method of claim 1, wherein the transmitting, the receiving, the determining, and the outputting are implemented by circuits integrated into a removable smartphone case (claim 15 “The device of claim 12, wherein the device is a case for a smartphone.”).

Regarding claim 22, 11206993 claims the method of claim 21, further comprising generating a visual indicator of alignment on the removable smartphone case in response to the output signal (claim 15 “The device of claim 12, wherein the device is a case for a smartphone.”).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of 11206993 in view of Barak.

Regarding claim 14, 11206993 teaches the method of claim 1, further comprising displaying an alignment channel and a graphical representation of a vein as a visual indicator of alignment of the antenna array relative to the vein in response to the output signal (claim 5 “The device of claim 2, wherein the visual indicator is a graphical representation of a blood vessel relative to a displayed alignment feature.”).
However, claim 5 of 11206993 fails to claim a display on a smartphone.
In the health monitoring field of endeavor Barak teaches a display on a smartphone ([0075] “the subject matter described herein may be implemented on a computing device which includes a display device… For example, this program can be stored, executed and operated by the dispensing unit, remote control, PC, laptop, smart phone,”).
	It would have been obvious to one of ordinary skill in the art at the time to combine the device of claim 5 of 11206993 with the smartphone display of Barak, as both inventions relate to devices that transmit radio frequencies for health monitoring and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to carry out such a combination, and the results of 11206993 using a display on a smartphone are reasonably predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.F./           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793